By the Court.

Starnes, J.-
delivering the opinion.
[1.] In our opinion, there was error in the decision of the Court granting a new trial in this case, on the ground that the verdict was contrary to evidence.
We have repeatedly held, that a reviewing Court should not disturb the verdict of a jury, where there is some evidence on both sides, even though the verdict be against the strong preponderance of the testimony, unless that preponderance be so *43great as to be suggestive of improper bias, or gross misapprehension on the part of the jury, and that to an extent which shocks the understanding and moral sense.
There was some evidence here for the defendant, although the weight of testimony was against the verdict. But we see nothing to authorize the conclusion, that this was so, to such an extent as to indicate improper bias, or gross misapprehension; and therefore we think the Court erred in granting a new trial.
Let the judgment be reversed.